|, CARAWAY, J.,
concurring in part and dissenting in part.
I concur with the ruling of the majority concerning the award of penalties and attorney fees.
I respectfully dissent concerning the af-firmance of the provision of the WCJ’s judgment directing that the defendant “replace Shelia Robbins as the medical case manager in this case, and that the defendant appoint a new independent case manager, one which has not worked with the defendant before, and one without a prior relationship with Vicki Cary or anyone else associated with the insurance company herein....” No authority is cited by the majority which would allow such regulation of the case manager by the WCJ. See, Baird v. Policy Management Systems, Inc., 31,715 (La.App.2d Cir.3/31/99), 731 So.2d 461. The Worker’s Compensation Act instead punishes the employer and the case manager’s failure to provide medical benefits and assistance through the imposition of penalties.